NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 09-10435

              Plaintiff - Appellee,              D.C. No. 4:08-cr-00739-RCC-
                                                 CRP-1
  v.

VICTOR MANUEL DIAZ-OZUNA,                        MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                       Argued and Submitted April 12, 2011
                              Pasadena, California

Before: REINHARDT, HAWKINS, and GOULD, Circuit Judges.


       Victor Manuel Diaz-Ozuna (“Diaz”) appeals his conviction for illegal reentry

after a prior deportation, in violation of 8 U.S.C. § 1326, arguing the district court

violated his Sixth Amendment right of confrontation when it admitted a Certificate of

Nonexistence of Record (“CNR”) to prove the lack of consent to reentry element


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
without providing for cross-examination of the certifying officer. The government

concedes that admission of the CNR was erroneous under United States v.

Orozco-Acosta, 607 F.3d 1156, 1161 & n.3 (9th Cir. 2010), cert. denied, 131 S. Ct.
946 (Jan. 10, 2011). Nonetheless, the conceded error was rendered harmless beyond

a reasonable doubt by other substantial evidence confirming Diaz’s lack of permission

to enter the United States. See id. at 1162.

      AFFIRMED.




                                           2